Citation Nr: 1324707	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  05-35 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for rheumatoid/osteoarthritis, including due to exposure to ionizing radiation or as a residual of cold weather injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 1948 to July 1952.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2005 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified at a videoconference hearing in November 2009 before the undersigned Veterans Law Judge of the Board.  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304(c) (2012).

Because of his age, the Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In January 2010, the Board remanded this claim and other claims previously on appeal for further development and consideration.  This additional development included having the Veteran undergo another VA compensation examination for medical nexus opinions concerning the etiology of his claimed conditions, but especially in terms of whether they are attributable to his military service and, in particular, to exposure to ionizing radiation and/or cold weather injury.

He had this requested VA compensation examination in June 2010 and, after considering the results of it and medical nexus opinion offered, the RO issued a decision in January 2011 granting the other claims he also had appealed - for service connection for neuromyalgia/peripheral neuropathy of his lower extremities and for peripheral neuropathy of his upper extremities, all as a residual of cold weather injury.  The RO assigned 30 percent ratings for his lower extremity neuromyalgia/peripheral neuropathy, retroactively effective from May 30, 2006, and 20 percent ratings for his upper extremity peripheral neuropathy, retroactively effective from November 19, 2007.  

The RO also issued a supplemental statement of the case (SSOC) in January 2011 continuing to deny the remaining claim for service connection for rheumatoid/osteoarthritis, including due to exposure to ionizing radiation or as an additional residual of the cold weather injury.

The Board, however, again remanded this remaining claim in May 2011 - this time to obtain an explanation (discussion of the underlying medical rationale) for the June 2010 VA examiner's opinion finding against a relationship between the Veteran's rheumatoid/osteoarthritis and his military service, including cold injury.

Meanwhile, the RO issued another decision later that year, in October 2011, which in part increased the ratings for the Veteran's upper extremity neuropathy from his cold injury in service from 20 to 30 percent as of February 20, 2008.  So he now has 30 percent ratings for this for both upper and lower extremities since the RO confirmed and continued the existing 30 percent ratings for his lower extremity neuropathy.  As well, however, the RO determined the decision earlier that year, in January 2011, was clearly and unmistakably erroneous in failing to evaluate his cardiovascular and neurologic residuals from his cold injury in service separately.  The RO resultantly assigned additional 10 percent ratings retroactively effective as of May 30, 2006, for cold injury related neuromyalgia and peripheral neuropathy of his lower extremities and still additional 10 percent ratings, retroactively effective as of November 19, 2007, for cold injury related peripheral neuropathy of his upper extremities.  He did not appeal those ratings (even to the extent they were revised) or effective dates, so those claims have been resolved and are no longer at issue before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).


As concerning this remaining claim for service connection for rheumatoid arthritis or osteoarthritis, the Board yet again remanded this claim in January 2013 because there still had not been the required acknowledgement by the VA examiner of a possible cause-and-effect correlation according to certain medical literature between cold injury and later development of arthritis.

And even the supplemental medical opinion since obtained later in January 2013 is insufficient to render a decision in this appeal, in turn unfortunately requiring yet another remand of this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  This additional remand of the claim to the RO, like those prior, will be via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Regrettably, there still has not been compliance - even what could be considered acceptable substantial compliance - with the Board's prior remand directives because the VA medical nexus opinions that have been provided to date are still insufficient to decide this claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 
146-147 (1999).

The Board's initial January 2010 remand was the first attempt at obtaining the necessary medical nexus opinion concerning the etiology of the Veteran's arthritis (rheumatoid arthritis or osteoarthritis), especially in terms of the likelihood it is a result of his military service and, in particular, his exposure to cold weather during the Korean Conflict and consequent injury that VA already conceded occurred - as evidenced by the since granting of service connection for the neuromyagia and peripheral neuropathy of his lower extremities and for the peripheral neuropathy also of his upper extremities.
The VA compensation examiner that resultantly provided an opinion in June 2010 concerning this determinative issue of causation confirmed the Veteran had rheumatoid/osteoarthritis, but determined it was less likely than not this condition was attributable to his military service, and especially to exposure to ionizing radiation and/or cold weather injury.  But there was no explanation or underlying rationale for that unfavorable opinion.  Instead, the report merely provided that opinion was "based on the Veteran's military record, review of c-file [claims file], treatment records, clinical evaluation, [and] review of the literature."  Moreover, the reference to the treatment records reviewed apparently only concerned the service treatment records (STRs) and VA records, not also the private medical records in the file - most notably, a February 2008 statement from A. F., III, M.D., indicating the Veteran had residuals of cold weather exposure, including arthritic changes of his hands and wrists.

This medical nexus opinion, therefore, did not include discussion of how the evidence in the claims file and the results of that examination had led the examiner to conclude the Veteran's claimed disability was not attributable to his military service.  The opinion instead was entirely conclusory and, therefore, lacked the requisite degree of medical certainty to be of probative value.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (indicating a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See, too, Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (A medical opinion is not entitled to any weight if it contains only data and conclusions.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

Consequently, the Board found that initial opinion inadequate and failing to substantially comply with the Board's remand directives, in turn requiring another remand in May 2011, as a matter of law, to correct its deficiencies.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).

In electing to again remand the claim in May 2011, the Board accepted that if, for whatever reason, it simply was not possible to have that same VA examiner provide that additional comment, then the RO/AMC needed to have someone else equally qualified provide the required discussion of the basis of the opinion, also recognizing, in that eventuality, it might be necessary to have the Veteran reexamined.  But this ultimately was left to the designee's discretion as to whether another examination was needed or, instead, additional comment could be provided simply from reviewing the claims file.

Because the Veteran had moved to a different state, he had another VA examination in January 2012 for this requested additional medical comment.  The additional VA examiner concluded, in relevant part, that the Veteran's rheumatoid arthritis or osteoarthritis was unrelated to cold exposure during his military service because the examiner did not know of any literature supporting this notion of a relationship between cold exposure and arthritis.  Unfortunately, even this additional VA examiner's opinion was inadequate.  As was pointed out in the subsequently submitted September 2012 brief, even VA recognizes that cold exposure can cause arthritis.  See VBA Training Letter (TL) 02-01 (March 29, 2002) and TL 00-07 (July 17, 2000); see also 38 C.F.R. § 4.104, Diagnostic Code 7122 (2012).  As observed in "Cold Injury:  Diagnosis and Management of Long Term Sequelae," a Veterans Health Initiative independent study sponsored by VA that was initially issued in 1998 and revised most recently in March 2002, "[i]t is important for [VA] staff examining and caring for Veterans who have experienced cold injuries to be familiar with the recognized long-term and delayed sequelae, including . . . arthritis in involved areas . . . ."  Thus, because the sole basis for the examiner's opinion was a lack of familiarity with any medical literature supporting a relationship between cold exposure and arthritis, when such a relationship had in fact been medically recognized, so even acknowledged by VA, the examiner needed to be given opportunity to revise his opinion.  See 38 C.F.R. § 4.2 (advising that it is incumbent to return an examination report as inadequate).

That was the reason for the Board again remanding this claim in January 2013.

Still additional comment resultantly was obtained from this same VA examiner later in January 2013.  But his explanation for his unfavorable medical nexus opinion was simply that "[a]dvanced age [was] one of the strongest risk factors associated with osteoarthritis.  The National Health and Nutrition Examination Survey found the prevalence of this disease to be less than 0.1 percent in those aged 25 to 34 years old versus a rate of 80 percent in people over age 55.  No information was noted in 'Up to Date' that related cold weather exposure to rheumatoid arthritis or osteoarthritis."

The examiner did not provide sufficient explanation, even in that supplemental comment.  The sole basis for reaffirming his unfavorable opinion was that there was no relationship between cold exposure and arthritis in the database "Up to Date," although as previously explained this posited relationship has in fact already been medically recognized in certain (albeit not all) instances, so even acknowledged by VA as a real possibility according to the other medical literature mentioned above.

Because of this, the representative's more recent June 2013 post-remand brief again cites that VA examiner's failure to accept the Board's admonition in its prior remands that it is at least possible that cold injury may result in the later development of arthritis.  So although the VA examiner cited the much higher incidence or prevalence of arthritis in the older versus younger population at large as reason for concluding this particular Veteran's arthritis is more likely age-related than due to his accepted cold injury in service, the examiner still has not conceded that at least some of the medical literature cited accepts that cold injury may indeed eventually result in the development of arthritis.  In other words, he has disassociated the Veteran's arthritis from his cold weather injury in service rather arbitrarily based only on some, not all, of the relevant studies and empirical data in this subject matter area.  

He therefore needs to consider and reconcile how these additional studies contrarily finding potentially in favor of the Veteran's claim are less persuasive than the "Up to Date" study he cited finding against the claim and the posited correlation between cold injury and arthritis.

The remainder of the representative's most recent June 2013 post-remand brief argued that there is sufficient medical and other evidence, already in the file, to allow the Board to go ahead and grant (rather than again remand) this claim - especially if all reasonable doubt is resolved in the Veteran's favor as required by 38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102 and Williams (Willie) v. Brown, 4 Vet. App. 270, 273-74 (1993).  In particular, as support for immediate favorable disposition the representative cited the February 2008 statement already mentioned from A. F., III, M.D., indicating the Veteran has residuals of cold weather exposure, including arthritic changes of his hands and wrists, so seemingly already providing the required attribution of his arthritic disabilities to his cold weather injury in service.  The representative argued it therefore would be impermissible for the Board to undertake this additional development (yet another remand) if a purpose was to obtain evidence against the appellant's case.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The representative's reasoning is flawed, however.  Consider first that the February 2008 private medical treatment records and statement mentioned only attributed the arthritic changes in the Veteran's hands and wrist (upper extremities) to his cold weather injury in service, so not also that affecting his lower extremities, which is also at issue.  But even more importantly, that supporting opinion, like the VA opinions in years past, did not provide the required explanatory rationale, which again is where most of the probative value of an opinion is derived, not instead from mere review of the claims file or the conclusion ultimately expressed.  Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas, at 26.

So although the representative indicated the Veteran was requesting another remand only in the event the Board cannot come to a favorable determination, the Board simply is unable to based on the existing evidence of record, regardless of whether relying on the VA or private medical opinions provided to date.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Return the file to the VA compensation examiner that most recently evaluated the Veteran in January 2012, and who already provided supplemental comment in January 2013, and have him provide still further comment (another addendum opinion) regarding the likelihood (very likely, as likely as not, or unlikely) that the Veteran's rheumatoid/osteoarthritis is the result of cold weather injury during his military service.

In providing this additional opinion, the examiner must not only assume the Veteran sustained cold weather injury during his military service, but also must accept that even VA recognizes a Veteran may develop arthritis as an eventual consequence of this type of trauma.  (emphasis added).  Thus, unlike when previously commenting in January 2012 and January 2013, the examiner must consider all of the medical literature mentioned addressing this possible correlation (cause and effect) between cold weather exposure and the later development of arthritis.  That is, the examiner cannot rely solely on the database "Up to Date" previously cited for concluding the Veteran's arthritis is more likely age-related, at least not without also commenting on or at least reconciling the results of that study with the other medical literature mentioned - namely, VA's recognition that cold exposure can cause arthritis.  See VBA Training Letter (TL) 02-01 (March 29, 2002) and TL 00-07 (July 17, 2000); see also 38 C.F.R. § 4.104, Diagnostic Code 7122 (2012).  As observed in "Cold Injury:  Diagnosis and Management of Long Term Sequelae, "a Veterans Health Initiative independent study sponsored by VA that was initially issued in 1998 and revised most recently in March 2002, "[i]t is important for [VA] staff examining and caring for Veterans who have experienced cold injuries to be familiar with the recognized long-term and delayed sequelae, including . . . arthritis in involved areas . . . ."  


Therefore, if the examiner does not agree with this favorable study, which VA acknowledges, he has to discuss why the study he cited instead coming to a different conclusion is more persuasive or applicable to the facts and circumstances of this particular case as concerning this particular Veteran.

The examiner's attention also is drawn to a February 2008 private treatment record in which A. F., III, M.D., indicated the Veteran had residuals of cold weather exposure, including arthritic changes of his hands and wrists.

In formulating this opinion, the VA examiner should as well consider that the term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

It is most essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting his conclusions.

If, for whatever reason, it is not possible or feasible to have this same examiner provide this further comment, another addendum opinion, then have someone else do it that is qualified to make this necessary determination of causation.  In this eventuality, however, this may again require having the Veteran reexamined.  But this is left to the designee's discretion.

2.  The readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



